Case 6:20-cv-01012-ADA Document 20-4 Filed 02/02/21 Page 1 of 20




              EXHIBIT D
        Case 6:20-cv-01012-ADA Document 20-4 Filed 02/02/21 Page 2 of 20




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

**************************
                              *
WSOU INVESTMENTS, LLC, d/b/a  *                       Case No. 6:20-cv-01012
BRAZOS LICENSING AND          *                       Case No. 6:20-cv-01013
DEVELOPMENT                   *                       Case No. 6:20-cv-01014
                              *                       Case No. 6:20-cv-01015
         Plaintiff,           *                       Case No. 6:20-cv-01016
                              *                       Case No. 6:20-cv-01017
v.                            *                       Case No. 6:20-cv-01018
                              *                       Case No. 6:20-cv-01019
TP-LINK TECHNOLOGY CO., LTD., *                       Case No. 6:20-cv-01020
                              *                       Case No. 6:20-cv-01021
                              *                       Case No. 6:20-cv-01022
                              *
                              *                       Hon. Alan D. Albright
                              *
                              *                       Complaints Filed: 10/31/2020
                              *
**************************


                      OBJECTIONS TO DOCUMENT SUBPOENA TO
                              FOLEY & LARDNER LLP

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure, Foley & Lardner LLP

hereby objects to the Subpoena to Produce Documents, Information, or Objects or to Permit

Inspection of Premises in a Civil Action served on it by plaintiff Wsou Investments, LLC in the

above-captioned matters (the “Present Cases”).

                                       General Objections

       1.      Foley & Lardner LLP objects to the Subpoena because it attempts to impose

duties on Foley & Lardner LLP that reach beyond any obligation imposed on it by any applicable

law, rule or order. Foley & Lardner LLP is not a party to the Present Cases and it is well

established that non-parties are afforded greater protection from discovery and the undue burden

and expense that it incurs than is a party, especially in circumstances in which the information

sought is at least equally obtainable from a party.
        Case 6:20-cv-01012-ADA Document 20-4 Filed 02/02/21 Page 3 of 20




        2.       Scope. Foley & Lardner LLP objects to the Subpoena’s scope, insofar it seeks to

impose discovery obligations beyond those required by the Federal Rules of Civil Procedure.

Foley & Lardner LLP further objects to the document requests in the Subpoena because they

impose an undue burden and expense on Foley & Lardner LLP. See Fed. R. Civ. P. 45(d)(1).

        3.       Relevance. Foley & Lardner LLP objects to the Subpoena to the extent it seeks

information, documents, or things that are neither relevant to the subject matter of the Present

Cases nor reasonably calculated to lead to the discovery of admissible evidence.

        4.       Document Production. Foley & Lardner LLP objects to the requests for

production as subjecting Foley & Lardner LLP to an undue burden or expense.

        5.       Privilege and Immunity. Foley & Lardner LLP objects to the Subpoena to the

extent it seeks production of information, documents, or things protected by the attorney-client

privilege, attorney work-product immunity, common-interest privilege, or any other applicable

privilege or immunity.

        6.       Definitions. Foley & Lardner LLP objects to the Subpoena’s definitions to the

extent that they: (i) are unclear, ambiguous, overbroad, unduly burdensome, and unintelligible;

(ii) are inconsistent with the ordinary and customary meaning of the words or phrases they

purport to define; or (iii) seek to impose obligations different from, or in excess of, those created

by the Federal Rules and the Local Rules.

        7.       Confidential Information. Foley & Lardner LLP objects to the Subpoena to the

extent that it seeks documents or information that is subject to an obligation of confidentiality to

a third party.



                                        Specific Objections

        Foley & Lardner LLP incorporates by reference the General Objections set forth above

into each of the discovery responses below, whether or not repeated therein, as well as any

specific stated objections. A General Objection may be repeated for emphasis or some other

reason, but the failure to repeat any General Objection does not waive any General Objection to
                                                 2
       Case 6:20-cv-01012-ADA Document 20-4 Filed 02/02/21 Page 4 of 20




the requests for production. Subject to and without waiving the General Objections set forth

above, Foley & Lardner LLP responds to each request as follows:

Request No. 1

     All correspondence between Foley and TP-Link (China) relating in any way to the
summons, complaint and Patents-in-Suit for the present cases.

Objection to Request No. 1
       Foley & Lardner LLP objects to this request on the grounds that it does not seek

information relevant to any claim or defense. Foley & Lardner LLP further objects to this

request to the extent it seeks disclosure of privileged communications, including attorney-client

privilege, attorney work-product immunity, common-interest privilege, or any other applicable

privilege or immunity product immunity, common-interest privilege, or any other applicable

privilege or immunity. Foley & Lardner LLP further objects to this request on the grounds that it

is premature because the requested information can be, and should have been sought from

Defendant, a route that would be more convenient, less burdensome, and less expensive than

seeking the information from Foley & Lardner LLP. Under Rule 26 of the Federal Rules of Civil

Procedure, a party may not seek discovery from any source before the parties have conferred as

required thereunder. Foley & Lardner LLP understands from the docket that Fish & Richardson

PC has specially appeared on behalf of Defendant, but Foley & Lardner LLP is not aware that

the parties have yet met and conferred under Rule 26.

Request No. 2

     All correspondence between Foley and TP-Link (US) relating in any way to the
summons, complaint and Patents-in-Suit for the present cases.

Objections to Request No. 2
       Foley & Lardner LLP objects to this request on the grounds that it does not seek

information relevant to any claim or defense. Foley & Lardner LLP further objects to this

request to the extent it seeks disclosure of privileged communications, including attorney-client

privilege, attorney work-product immunity, common-interest privilege, or any other applicable

                                                3
       Case 6:20-cv-01012-ADA Document 20-4 Filed 02/02/21 Page 5 of 20




privilege or immunity product immunity, common-interest privilege, or any other applicable

privilege or immunity. Foley & Lardner LLP further objects to this request on the grounds that it

is premature because the requested information can be, and should have been sought from

Defendant, a route that would be more convenient, less burdensome, and less expensive than

seeking the information from Foley & Lardner LLP. Under Rule 26 of the Federal Rules of Civil

Procedure, a party may not seek discovery from any source before the parties have conferred as

required thereunder. Foley & Lardner LLP understands from the docket that Fish & Richardson

PC has specially appeared on behalf of Defendant, but Foley & Lardner LLP is not aware that

the parties have yet met and conferred under Rule 26.

Request No. 3

     All internal correspondence between anyone at Foley relating in any way to the
summons, complaint and Patents-in-Suit for the present cases.

Objections to Request No. 3
       Foley & Lardner LLP objects to this request on the grounds that it does not seek

information relevant to any claim or defense. Foley & Lardner LLP further objects to this

request to the extent it seeks disclosure of privileged communications, including attorney-client

privilege, attorney work-product immunity, common-interest privilege, or any other applicable

privilege or immunity product immunity, common-interest privilege, or any other applicable

privilege or immunity. Foley & Lardner LLP further objects to this request on the grounds that it

is premature because the requested information can be, and should have been sought from

Defendant, a route that would be more convenient, less burdensome, and less expensive than

seeking the information from Foley & Lardner LLP. Under Rule 26 of the Federal Rules of Civil

Procedure, a party may not seek discovery from any source before the parties have conferred as

required thereunder. Foley & Lardner LLP understands from the docket that Fish & Richardson

PC has specially appeared on behalf of Defendant, but Foley & Lardner LLP is not aware that

the parties have yet met and conferred under Rule 26.


                                                4
        Case 6:20-cv-01012-ADA Document 20-4 Filed 02/02/21 Page 6 of 20




Dated: January 22, 2021                               Respectfully Submitted,

                                                      FOLEY & LARDNER LLP

                                                           /s/ Stephen Smerek
                                                      By: ________________________
                                                             Stephen R. Smerek
                                                           Foley & Lardner LLP
                                                           555 S. Flower St., Suite 3300
                                                           Los Angeles, CA 90071
                                                           (213) 972-4508
                                                           ssmerek@foley.com



                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 22nd day of January 2021, I served the foregoing to all counsel
of record via email.

                                                           /s/ Stephen Smerek
                                                      By: ________________________
                                                             Stephen R. Smerek




                                                 5
                    Case 6:20-cv-01012-ADA Document 20-4 Filed 02/02/21 Page 7 of 20
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Western District of __________
                                                       __________             Texas

                                                                               )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No.
                                                                               )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:

                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



 Place:                                                                                 Date and Time:



        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                 Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 6:20-cv-01012-ADA Document 20-4 Filed 02/02/21 Page 8 of 20
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Western District of __________
                                                       __________             Texas

                                                                               )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No.
                                                                               )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:

                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



 Place:                                                                                 Date and Time:



        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                 Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 6:20-cv-01012-ADA Document 20-4 Filed 02/02/21 Page 9 of 20
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Western District of __________
                                                       __________             Texas

                                                                               )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No.
                                                                               )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:

                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



 Place:                                                                                 Date and Time:



        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                 Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 6:20-cv-01012-ADA Document 20-4 Filed 02/02/21 Page 10 of 20
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Western District of __________
                                                       __________             Texas

                                                                               )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No.
                                                                               )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:

                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



 Place:                                                                                 Date and Time:



        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                 Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 6:20-cv-01012-ADA Document 20-4 Filed 02/02/21 Page 11 of 20
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Western District of __________
                                                       __________             Texas

                                                                               )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No.
                                                                               )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:

                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



 Place:                                                                                 Date and Time:



        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                 Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 6:20-cv-01012-ADA Document 20-4 Filed 02/02/21 Page 12 of 20
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Western District of __________
                                                       __________             Texas

                                                                               )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No.
                                                                               )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:

                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



 Place:                                                                                 Date and Time:



        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                 Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 6:20-cv-01012-ADA Document 20-4 Filed 02/02/21 Page 13 of 20
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Western District of __________
                                                       __________             Texas

                                                                               )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No.
                                                                               )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:

                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



 Place:                                                                                 Date and Time:



        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                 Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 6:20-cv-01012-ADA Document 20-4 Filed 02/02/21 Page 14 of 20
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Western District of __________
                                                       __________             Texas

                                                                               )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No.
                                                                               )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:

                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



 Place:                                                                                 Date and Time:



        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                 Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 6:20-cv-01012-ADA Document 20-4 Filed 02/02/21 Page 15 of 20
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Western District of __________
                                                       __________             Texas

                                                                               )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No.
                                                                               )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:

                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



 Place:                                                                                 Date and Time:



        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                 Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 6:20-cv-01012-ADA Document 20-4 Filed 02/02/21 Page 16 of 20
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Western District of __________
                                                       __________             Texas

                                                                               )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No.
                                                                               )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:

                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



 Place:                                                                                 Date and Time:



        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                 Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 6:20-cv-01012-ADA Document 20-4 Filed 02/02/21 Page 17 of 20
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Western District of __________
                                                       __________             Texas

                                                                               )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No.
                                                                               )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:

                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



 Place:                                                                                 Date and Time:



        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                 Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
       Case 6:20-cv-01012-ADA Document 20-4 Filed 02/02/21 Page 18 of 20




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

                                               §
                                               §      Case No. 6:20-cv-01012
                                               §
                                                      Case No. 6:20-cv-01013
                                               §
                                               §      Case No. 6:20-cv-01014
  WSOU INVESTMENTS, LLC, d/b/a
                                               §
  BRAZOS LICENSING AND                                Case No. 6:20-cv-01015
                                               §
  DEVELOPMENT,
                                               §      Case No. 6:20-cv-01016
                 Plaintiff,                    §
                                                      Case No. 6:20-cv-01017
                                               §
         v.                                    §      Case No. 6:20-cv-01018
                                               §
                                                      Case No. 6:20-cv-01019
  TP-LINK TECHNOLOGY CO., LTD,                 §
                                               §      Case No. 6:20-cv-01020
  Defendant.                                   §
                                                      Case No. 6:20-cv-01021
                                               §
                                               §      Case No. 6:20-cv-01022
                                               §
                                               §
                                                      JURY TRIAL DEMANDED
                                               §
                                               §

     NOTICE OF DOCUMENT SUBPOENA TO FOLEY & LARDNER LLP


       TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE of the attached Subpoena from Plaintiff WSOU Investments,

LLC by and through its counsel, to Foley & Lardner LLP, by and through its registered agent:

Corporation Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701.

       Pursuant to Rules 34 and 45 of the Federal Rules of Civil Procedure, Plaintiff WSOU

Investments, LLC seeks the production of documents, electronically stored information, and

things from Foley & Lardner LLP by February 8, 2021 at 5:00 pm. A true and correct copy of

the Subpoena is attached.



                                               1
      Case 6:20-cv-01012-ADA Document 20-4 Filed 02/02/21 Page 19 of 20




Dated: January 8, 2021                 Respectfully submitted,


                                 By:    /s/Raymond W. Mort, III
                                       Raymond W. Mort, III
                                       Texas State Bar No. 00791308
                                       THE MORT LAW FIRM, PLLC
                                       100 Congress Avenue
                                       Suite 2000
                                       Austin, Texas 78701
                                       Tel/Fax: (512) 677-6825
                                       Email: raymort@austinlaw.com

                                       Adam G. Price
                                       Texas State Bar No. 24027750
                                       Christopher V. Goodpastor
                                       Texas State Bar No. 00791991
                                       Gregory S. Donahue
                                       Texas State Bar No. 24012539
                                       DINOVO PRICE LLP
                                       7000 N. MoPac Expressway
                                       Suite 350
                                       Austin, Texas 78731
                                       Telephone: (512) 539-2626
                                       Facsimile: (512) 539-2627
                                       Email: aprice@dinovoprice.com
                                       cgoodpastor@dinovoprice.com
                                       gdonahue@dinovoprice.com

                                       ATTORNEYS FOR PLAINTIFF
                                       WSOU INVESTMENTS, LLC d/b/a
                                       BRAZOS LICENSING AND
                                       DEVELOPMENT

                          CERTIFICATE OF SERVICE

       I hereby certify that on the 8th day of January 2021, I served the foregoing to
all counsel of record via email.

                                       /s/ Raymond W. Mort, III
                                       Raymond W. Mort, III




                                          2
      Case 6:20-cv-01012-ADA Document 20-4 Filed 02/02/21 Page 20 of 20




                                          EXHIBIT A

                        REQUESTS FOR PRODUCTION

                               I.         DEFINITIONS

      1.     “Patents-in-Suit” shall refer to the following U.S. Patents: 6,581,121,
7,174,180, 7,333,770, 7,447,767, 7,652,988, 7,751,423, 7,965,726, 8,094,726,
8,094,573, 8199,636, 8,451,839, 8,774,790, 9,226,305, and 9,548,977.

      2.     The “present cases” shall refer to the following cases between Plaintiff
and Defendant filed in the Western District of Texas, Waco Division, on October 31,
2021: Case Nos. 6:20-cv-01012, 6:20-cv-01013, 6:20-cv-01014, 6:20-cv-01015, 6:20-cv-
01016, 6:20-cv-01017, 6:20-cv-01018, 6:20-cv-01019, 6:20-cv-01020, 6:20-cv-01021,
and 6:20-cv-01022.

       3.    “TP-Link (China)” shall refer to Defendant, TP-Link Technology Co.
Ltd., and TP-Link Technologies Co., Ltd. ( 联洲技术有限公司).

      4.     “TP-Link (US)” shall refer to TP-Link USA Corporation.

      5.    “Foley & Lardner LLP” shall mean you and anyone working at Foley &
Lardner LLP, including but not limited to: Mr. Stephen R. Smerek
(ssmerek@foley.com) and Ms. Tiffany K. Sung (tsung@foley.com),

                                    II.     REQUESTS

      1.    All correspondence between Foley and TP-Link (China) relating in any
way to the summons, complaint and Patents-in-Suit for the present cases.

       2.  All correspondence between Foley and TP-Link (US) relating in any way
to the summons, complaint and Patents-in-Suit for the present cases.

     3.    All internal correspondence between anyone at Foley relating in any way to the
summons, complaint and Patents-in-Suit for the present cases.




                                              3
